 BLACK RIVER ELECTRIC COOPERATIVE539BLACK RIVER ELECTRIC COOPERATIVEandUTILITY WORKERS OF AMERICA,CIO, PETITIONER.Case No. 14-RC-1576.March 11, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harry G. Carlson, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is a Missouri corporation having its principal officeat Ironton, Missouri, with suboffices located at Fredricktown, Elling-ton, and Lutesville, Missouri.It is financed by the Rural Electrifica-tionAdminstrationand is engagedin the distribution of electricpower to its 6,700 members in the generalareaof Ironton, Missouri.During the year 1950 its sales of electrical current exceeded$460,000 invalue.During this same period the Employer purchasedmaterials and supplies consisting of poles, wiring, and equipmentvaluedin excessof $122,000, $72,000 of which was shipped directly tothe Employer from points outside the Stateof Missouri.We find that the Employer is engaged in commerce within themeaning of the Act.,We find, further that a cooperative utility ofthe type involved herein should, for these purposes, be treated as apublic utility.Therefore, in, accordance with the Board's establishedpolicy to take jurisdiction over public utilities, we shall, in order toeffectuate the policies of the Act, assert jurisdiction in this case.32.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.All parties agree that the unit ofconstruction,maintenance, andmaterial handlers, requested by the Petitioner, comprises an appropri-ate unit.The sole issue concerns the supervisory status of certainpersons whom the Employer has classifiedas foremen.1Although thePetitioner,UtilityWorkersof America,CIO, objected to the interventionof theInternationalBrotherhoodof Electrical Workers ofAmerica,LocalNo. 2, AFL, onthe groundthat its interestwas not current,the hearing officer permitted the latter tointerveneWe find no merit to thePetitioner's objections as the Board has held that thedetermination of the adequacyand currency of a showing of interest is an administrativematterSeeJ P. Stevens & Co., Inc., RepublicCotton MillsDiv.,93 NLRB1513.Weare satisfied that the Intervenormade a sufficient showing of interest.'Buckeye Rural Electric Co-operative,Inc,88 NLRB 196.' CherokeeCounty Rural Electric CooperativeAssociation,92 NLRB 1181.98 NLRB No. 86. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaintenance foremen:The Employer employs three individuals,named respectively,Thompson, Heitman, and England, whom it clas-sifies as maintenance foremen.The Employer and the Petitioneragree that these men are supervisors within the meaning ofthe Act.The Intervenor maintains that they are nonsupervisory employees.The three named individuals are in charge of customer service andlinemaintenance at Fredricktown,Lutesville,and Ellington, Mis-souri, respectively.Each so-called maintenance foreman heads agroup consisting of one helper and an office clerk, and operates froman office in one of the afore-mentioned towns which are from 50 to 65miles from the Employer's home office at Ironton.Maintenanceforemen are responsible for maintaining the service lines, makingmeter changes,and handling consumer complaints in their respectivedistricts.The usual daily procedure for these maintenance foremenis to report in the morning at their offices,pick up orders or complaintsreceived by the office clerk, make out work schedules for the day, andcall the line superintendent at Ironton for further orders and forapproval of the proposed work schedule.Although nominally incharge of a group in the field,each maintenance foreman has a truckfrom which he has radio contact with the line superintendent so thathe may receive additional orders from time to time,or discuss withthe line superintendent any problem that arises during the day.Thus, the daily operations are actually planned by the line super-intendent with little need for further action on the part of the main-tenance foreman.Moreover the record indicates that the crews ofthe maintenance foremen are capable of working by themselves withlimited direction,such direction,therefore,confining itself largely tothe routine transmittal of orders received from the line superin-tendent'The above facts support the Intervenor's contention that the main-tenance foremen are not supervisors.Further support for this con-tention is found in a comparison of the wage rates of the maintenanceforemen and their helpers.Such a comparison indicates that thehelpers are experienced men who need little if any supervision fromthe maintenance foremen.Thus,while Thompson and Heitman areeach paid $1.50 per hour and England receives$1.45 per hour, thehelpers' hourly rates which range from$1.10 to $1.35 reach to within10 cents of the rate of one of the maintenance foremen.There is no evidence that any of the maintenance foremen havethe authority, nor have they had the occasion,to recommend changesin employee status.4 Appalachian Electric Cooperative,93 NLRB 1348. BLACK RIVER ELECTRIC COOPERATIVE541In view of the foregoing, and because they have no other indiciaof supervisory authority, we find that the maintenance foremen arenot supervisors within the meaning of the Act.'Construction foremen:The "construction foremen" comprise threeindividuals, Graham, Price, and Keith.There are three constructioncrews, two in Ironton and one in Lutesville.These crews build newlines and tap the old lines when new service is added in the vicinityof existing lines.Graham and Price are in charge of the construc-tion crews located at Ironton, and Keith directs the construction crew-at Lutesville.The parties are in agreement that both Graham andPrice are not supervisors, but disagree as to the status of Keith, thePetitioner and Intervenor denying that he has supervisory statuswhile the Employer contends that he is a supervisor.Keith generally has a crew of three, a number which varies withthe amount of work in the vicinity.Although Keith has authorityto and on occasion has hired temporary help, he has no general author-ity to hire or discharge regular employees and in fact has had nooccasion to exercise such authority.So far as his direction of thecrew is concerned, Keith receives orders each morning from the linesuperintendent which he transmits to the members of his crew.Forsuch other problems as may arise his truck is equipped with a two-wayradio permitting him to be in contact with the line superintendentall day.Keith devotes practically full time to working along withhis men.Upon these facts, we are of the opinion that the direction by Keithof the activities of his crew are routine in nature.Furthermore, wedo not believe that his infrequent hiring of additional laborers for theduration of a special installation job constitutes Keith a supervisorwithin the meaning of the Act as such authority is only irregularly andsporadically exer6sed.6Accordingly, upon the basis of the entirerecord, we find that Keith is not a supervisor within the meaning of theAct and shall therefore include Keith in the unit.Labor foremen:The Company employs two individuals, Szabo andArnold, whom it classifies as labor foremen.However, there is noevidence that either of these persons has the authority to, or has ever,effectively recommended the hire or discharge of any of the employeeswith whom they work. A similar lack of supervisory authorityexists with respect to the direction of their respective crews.Szabo'screw ranges from one to five and Arnold's crew generally consists oftwo or three men.Both of these employees receive daily orders fromthe line superintendent and both of them work full time along with, Ibid.e Del Rio and Winter Garden Telephone On.,85 NLRB 199. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir fellow crew members.Thus, it would appear that they do notresponsibly direct employees, nor do they possess any other indicia ofsupervisory status.Accordingly, we find that they are not super-visors within the meaning of the Act and shall include them in theunit.Staking chief.-Symonds is classified by the Employer as stakingchief.With the aid of one or two employees, he determines and marksthe locality of the poles to be erected for the new lines.The recorddoes not indicate that he has the authority effectively to recommendthe discharge, or the hiring of employees, nor does it indicate that heresponsibly directs the employees with whom he works.Althoughhe is responsible for getting the job tickets and determining the loca-tion of new poles to be erected, the record reveals that he receives dailyinstructions on the subject from the line superintendent.Further-more, not only has he never been informed that he has any super-visory authority, butthe improbability that he would receive suchauthority is indicated by the fact that he has less experience than. oneof the men working with him.Accordingly, we believe that Symonds,is not a supervisor within the meaning of the Act and, shall, therefore,include him in the unit.We find that all construction, maintenance, and material handleremployees of the Employer at its Ironton, Lutesville, Ellington, andFredricktown,Missouri, branches, including Thompson, Heitman,England, Cox,7 Graham, Price, Keith, Szabo, Arnold, and Symonds,but excluding guards and supervisors within the meaning of the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]7The parties stipulated that Cox was not a supervisor within the meaning of the Act.CROSSETT PAPER MILLS,DIVISIONOF CROSSETT LUMBER COMPANYandINTERNATIONALASSOCIATIONOFMACHINISTS,AFL, PETITIONER.Case No. 15-RC-614.March 11, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Kyle, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.98 NLRB No. 87.